Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney J.D. Ritchison on 04/20/2022.

The application has been amended as follows: 
In claim 21 line 9 delete “as a remaining balance”.
In claim 21 line 13 after “Potassium,” insert --- and ---.
In claim 21 line 13 after “Calcium” delete ---, and minerals ---.
In claim 21 last line delete “specific”.
In claim 27 line 5 after “Lydicus,” insert --- and ---.
In claim 27 lines 5-6 delete “, and soil specific fungi”.
In claim 28 line 2 delete “of a specific”.
In claim 29 line 2 delete “of a specific”.
In claim 31 lines 9-10 delete “listed in 7 CFR 205.605 and in CFR 205.606.”.
In claim 31 line 11 delete “as a remaining balance”. 
In claim 31 line 15 after “Potassium,” insert --- and ---.
In claim 31 line 15 after “Calcium” delete ---, and minerals ---.
In claim 31 last line delete “specific”.
In claim 37 line 5 after “Lydicus,” insert --- and ---.
In claim 37 lines 5-6 delete “, and soil specific fungi”.
In claim 38 line 2 delete “of a specific”.
In claim 39 line 2 delete “of a specific”.
Reasons for Allowance
The prior art provided on the IDS as well as the prior art obtained by USPTO search report do not teach or suggest a milk base fertilizer prepared by defatting a dairy milk obtained from a ruminant animal followed by the addition of citric acid, fulvic acid and humic acid to the defatted(skim) milk.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616